PELHAM, J.
The written charges are not numbered or otherwise identified as they should be for proper reference. The first charge insisted upon as error in brief filed by appellant’s counsel is a charge refused to the defendant in the following language:
“The court charges the jury that, before they can convict the defendant, the evidence must be so strong as to convince each juror of his guilt beyond a reasonable doubt, and if after considering all the evidence a single juror has a reasonable doubt of defendant’s guilt arising out of any part of the evidence, then they cannot convict him.”
This charge, as has been frequently held, asserts a correct proposition, and its refusal upon request of the defendant will work a reversal of the judgment of conviction.- — Mitchell v. State, 129 Ala. 23, 30 South. 348. See, also, B. R. L. & P. Co. v. Humphries, 171 Ala. 291, 54 South. 613, and authorities therein collected and cited.
The refusal of one other charge is insisted upon as error, but as this .charge is fully covered by the written charges given at the request of defendant, it is unnecessary to discuss it.
*159No other error is shown by the record, but the refusal of the charge we have pointed out necessitates a reversal of the judgment appealed from.
Reversed and remanded.
ADDITIONAL OPINION.
The attention of the court has been called to what is said by the Supreme Court in the case of Parrish v. State, 139 Ala. 16, 36 South. 1012, as justifying the trial court in refusing the charge set out in our original opinion, and there held to constitute reversible error; charge No. 9 is the Parrish Oase being identical with the charge passed upon in this case.
The original judgment entry shows issue joined alone on the defendant’s plea of not guilty, but it is also shown by the record that the judgment entry was amended nunc pro tunc so as to show that the defendant, in addition to his plea of not guilty, filed a plea of “not guilty by reason of insanity,” and that issue was joined and trial had upon both pleas at the same time. The defendant principally relied upon the latter plea as a defense, and introduced evidence in support thereof. The charge set out in the original opinion not having been limited in its operation and effect to the issues before the court on the defendant’s plea of not guilty (under the influence of what is said in Parrish v. State, supra), it had a tendency to mislead or confuse the jury, and was properly refused. See, also, Porter v. State, 135 Ala. 51, 33 South. 694.
The former judgment reserving the judgment of the trial court is set aside,.the opinion modified, and the judgment appealed from is ordered affirmed.
Affirmed.